     George E. Veitengruber, III, Esq.
     Veitengruber Law LLC
     1720 Route 34, Suite 10
     Wall, NJ 07727
     Telephone: 732-695-3303                                              Order Filed on August 2, 2019
                                                                                     by Clerk
     Facsimile: 732-695-3917                                                 U.S. Bankruptcy Court
                                                                             District of New Jersey
     George@Veitengruberlaw.com
     Attorneys for Debtor(s)

                              UNITED STATES BANKRUTPCY COURT

                                     DISTRICT OF NEW JERSEY

       In re:                                        Chapter 13

       Raymond Sbarro                                Case No. 18-19001 MBK

                              Debtor(s)              August 20, 2019


                          ORDER TO APPROVE LOAN MODIFICATION


                     The Relief set forth on the following page is hereby ORDERED.




DATED: August 2, 2019
Upon the Debtor’s motion for authorization to approve the loan modification.

       IT IS hereby ORDERED as follows:


                  1. That the permanent loan modification is approved.

                  2. If pre-petition arrears are capitalized into the loan modification, secured
                     creditor shall amend its Proof of Claim within thirty (30) days of the date
                     of this Order. Upon receipt of an amended Proof of Claim, the Trustee may
                     disburse the funds being reserved pursuant to this order to other creditors in
                     accordance with the provisions of the confirmed plan.

                  3. If post-petition arrears are capitalized into the loan modification, secured
                     creditor shall file an amended post-petition order within thirty (30) days of
                     the date of this Order. Upon receipt of an amended post-petition order, the
                     Trustee may disburse the funds being reserved pursuant to this order to other
                     creditors in accordance with the provisions of the confirmed plan.

                  4. Debtors shall file an amended Schedule J and Modified Plan within twenty
                     (20) days of this Order
